                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CRYSTAL WILSON, individually and on              )
behalf of all others similarly situated,         )
                                                 )
               Plaintiff,                        )
                                                 )           No. 19-cv-01993
       v.                                        )
                                                 )           Judge Andrea R. Wood
REDBOX AUTOMATED RETAIL, LLC,                    )
                                                 )
               Defendant.                        )

                            MEMORANDUM OPINION AND ORDER

       Since 2007, Plaintiff Crystal Wilson has rented movies from Defendant Redbox

Automated Retail, LLC’s (“Redbox”) automated kiosks. Despite Wilson’s express instruction to

Redbox on January 23, 2019 that she did not wish to receive text messages from it, Redbox has

since sent Wilson numerous automated text messages. Wilson has therefore filed the present

lawsuit against Redbox for violations of the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227. Because Redbox contends that Wilson agreed to arbitrate any and all claims she

may have against it, Redbox now moves to compel arbitration and stay proceedings here. (Dkt.

No. 12.) For the reasons that follow, Redbox’s motion is denied.

                                        BACKGROUND

       Redbox rents movies in DVD and Blu-ray disc format to consumers through automated

touch-screen rental kiosks located in various retail outlets throughout the United States. (Compl.

¶ 17, Dkt. No. 1-1; Def.’s Mem. in Supp. of Mot. to Compel, Ex. A (“Feldner Decl.”) ¶¶ 3–4, Dkt.

No. 13-1.) There are two primary ways Redbox customers may rent a movie. First, they may go

directly to a Redbox kiosk and select a movie from the available inventory. (Feldner Decl. ¶ 4.)

The customer then swipes a payment card and the kiosk dispenses the selected movie. (Id.)
Alternatively, customers may create an account on Redbox’s website, where they may reserve and

pay for a movie and then select a kiosk where they may pick up the selected movie. (Feldner

Decl. ¶¶ 4–5; Pl.’s Opp’n to Mot. to Compel, Ex. 1 (“Wilson Decl.”) ¶ 4, Dkt. No. 17-2.)

       All Redbox services are subject to its Terms of Use, which customers must accept as a

condition of their rental. (Feldner Decl. ¶¶ 6–7.) As relevant here, the Terms of Use require

Redbox customers to agree to arbitrate “any and all disputes arising from or connected to these

Terms, the Redbox Platforms or [any products rented from Redbox].” (Feldner Decl., Ex. 1 at

21/26, Dkt. No. 13-1.) The mandatory arbitration provision was first added to the Terms of Use in

an update that took effect in November 2016. Before the updated Terms of Use took effect,

Redbox sent an email to over 120 million of its customers advising them of the addition of the

mandatory arbitration provision. (Feldner Decl. ¶¶ 9–10; Feldner Decl. Ex. 4, Dkt. No. 13-1.)

       When a customer rents directly from a Redbox kiosk, she encounters the Terms of Use

just prior to completing the transaction. (Feldner Decl. ¶ 7.) Specifically, she is taken to the “My

Bag” screen, as depicted here:




                                                 2
(Feldner Decl., Ex. 2, Dkt. No. 13-1.) The My Bag screen is divided into two columns both with

a white background. On the left, a column taking up approximately two-thirds of the screen shows

customers the movie or movies they have selected at top along with the rental price. Immediately

below the movie selection is fine print setting forth certain rules for Redbox rentals. At the bottom

of the left column are two navigational buttons. On the far left, a purple button with white text

reads “Back,” and on the right side of the left column, a red button with white text reads “Add

Movie.”

       The right column takes up the other third of the screen. The top portion of the right

column contains the payment summary, which shows the price the customer must pay for the

rental. In the middle of the column is a purple button with white text that reads “Pay Now.” Just

below the “Pay Now” button in red text is the exclamation “Don’t miss your perks!,” and

underneath that are two white buttons with red text. The first button reads “Sign In” and the

second button reads “Add Promos.” Both buttons are approximately equal in size to the “Pay

Now” button. Immediately below those two buttons appears a button of the same length as the

other three right-side buttons but slightly smaller in height. That button is bright red with white

text and contains the phrase “Terms & Privacy.” When a customer presses the Terms & Privacy

button, she is taken to a separate screen setting forth the complete Terms of Use. (Feldner Decl.

¶ 7.) Immediately below the “Terms & Privacy” button is black text slightly smaller than the text

in the “Terms & Privacy” button and significantly smaller than the “Don’t miss your perks!” text,

but larger than the fine print in the left-hand column. That text notifies the customer that “By

pressing ‘Pay Now’ you agree to the Terms.” No customer may complete a rental without

affirmatively pressing the “Pay Now” button. (Id.) The customer can see the entire My Bag screen

without any scrolling. The screen has remained substantially the same since at least 2012. (Id.)




                                                  3
       A customer seeking to initiate a rental online will encounter the Terms of Use on the

screen she uses to sign in to her account, as depicted here:




(Feldner Decl., Ex. 3, Dkt. No. 13-1; see also Feldner Decl. ¶ 8.) The Sign In screen has a black

background. On the left side are boxes where the customer enters her email and password. Just

below those two boxes is white all-caps text that reads “REMEMBER ME” and a widget that the

user can toggle on or off. Below that widget sits a bright red button with white text that reads

“Sign In.” And underneath that button is a hyperlink in white all-caps text that reads “FORGOT

PASSWORD” followed by the “>” symbol, denoting that the text is a hyperlink. On the right side

of the screen are two buttons that the customer may use to sign in to her account using either

Facebook or Google.

       Centered below the sign-in options is large text that reads “Don’t have an account?” and a

hyperlink in smaller white all-caps text inviting customers to “JOIN REDBOX PERKS” followed

by the “>” symbol, again denoting that the text is a hyperlink. Finally, at the bottom a disclosure

informs the user that “By signing in, you are agreeing to the Rewards Terms, and Redbox Terms

of Use and Privacy Policy. Payment card required to use rewards rental credit.” The text is



                                                 4
roughly the same size as the “REMEMBER ME” and “FORGOT PASSWORD” hyperlinks, but it

is not in all caps. In addition, the disclosure text is gray, except for the phrases “Rewards Terms,”

“Terms of Use,” and “Privacy Policy,” which appear in white text and hyperlink to separate pages

containing the corresponding policies. (Feldner Decl. ¶ 8.)

       Wilson has been a Redbox customer since at least October 27, 2007, when she opened a

Redbox customer account on Redbox’s website. (Wilson Decl. ¶ 3.) From March 2010 through

December 2018, Wilson rented over 125 movies from Redbox. (Feldner Decl. ¶ 12.) During that

time, Wilson used both the kiosk and website methods of initiating rentals. (Id.) Nonetheless,

Wilson denies ever agreeing to Redbox’s Terms of Use and claims that she was not even aware of

their existence. (Wilson Decl. ¶¶ 3, 7.) She also denies ever seeing a disclosure informing her that

by signing up for a Redbox account she was agreeing to the Terms of Use. (Id. ¶ 3.) Moreover,

Wilson claims that when she subsequently signed into her account, she never received notice that

she was agreeing to Redbox’s Terms of Use by doing so. (Id. ¶¶ 8–9.) And Wilson states that

when picking up rentals she initiated on Redbox’s website, she never encountered a screen that

provided notification of or reference to the Terms of Use. (Id. ¶¶ 5–6.) For rentals that she

initiated at a kiosk, Wilson denies being made aware of or agreeing to Redbox’s Terms of Use.

(Id. ¶¶ 10–11.) Finally, Wilson does not remember having received an email from Redbox

advising her of the November 2016 update to the Terms of Use. (Id. ¶ 12.)

                                           DISCUSSION

       I.      Requirements for an Enforceable Arbitration Agreement

       The Federal Arbitration Act, 9 U.S.C. § 1 et seq., “governs the enforcement, validity, and

interpretation of arbitration clauses in commercial contracts in both state and federal courts.” Jain

v. de Mere, 51 F.3d 686, 688 (7th Cir. 1995). The Act “embodies both a ‘liberal federal policy




                                                 5
favoring arbitration and the fundamental principle that arbitration is a matter of contract.’” Gore

v. Alltel Commc’ns, LLC, 666 F.3d 1027, 1032 (7th Cir. 2012) (quoting AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 339 (2011)). “In line with these principles, courts must place

arbitration agreements on an equal footing with other contracts, and enforce them according to

their terms.” Concepcion, 563 U.S. at 339 (citations omitted).

        Under the Federal Arbitration Act, arbitration must be compelled when the following three

elements are established: “a written agreement to arbitrate, a dispute within the scope of the

arbitration agreement, and a refusal to arbitrate.” Zurich Am. Ins. Co. v. Watts Indus., Inc., 417

F.3d 682, 687 (7th Cir. 2005). This Court reviews a motion to compel arbitration under the

summary judgment standard. Tinder v. Pinkerton Security, 305 F.3d 728, 735 (7th Cir. 2002).

Thus, the Court must accept the non-movant’s evidence as true and draw all reasonable inferences

in her favor. Id. If the party opposing arbitration demonstrates that there is a genuine issue of

material fact concerning the existence of an agreement to arbitrate, the issue shall proceed to trial.

Id. However, “[a] trial to determine arbitrability is required . . . only if the issue an evidentiary

hearing would resolve is fairly contestable.” Am. Int’l Specialty Lines Ins. Co. v. Elec. Data Sys.

Corp., 347 F.3d 665, 671 (7th Cir. 2003).

        Here, Wilson does not contend that her TCPA claims fall outside the scope of the

arbitration agreement. Rather, she claims that there was no contract to arbitrate between her and

Redbox. In determining the existence of an agreement to arbitrate, federal courts apply state-law

principles of contract formation. Gupta v. Morgan Stanley Smith Barney, LLC, 934 F.3d 705, 711

(7th Cir. 2019). Neither party addressed the choice-of-law issue in their briefs and so the Court

will apply the substantive law of the forum state, Illinois. See Faulkenberg v. CB Tax Franchise

Sys., LP, 637 F.3d 801, 809 (7th Cir. 2011) (“In the absence of [a request to apply the law of a




                                                   6
state other than the forum], we apply Illinois law to the question whether the parties agreed to

submit disputes to arbitration.”). An enforceable contract in Illinois requires “an offer, acceptance,

consideration, and mutual assent.” Nat’l Prod. Workers Union Ins. Tr. v. Cigna Corp., 665 F.3d

897, 901 (7th Cir. 2011).

       Wilson challenges the final element: whether she assented to Redbox’s Terms of Use at

any time prior to this lawsuit. Illinois courts require “a meeting of the minds or mutual assent to

the terms of the contract.” Acad. Chi. Publishers v. Cheever, 578 N.E.2d 981, 984 (Ill. 1991). No

enforceable contract can be formed where the parties do not share a common understanding of the

essential terms of the agreement. Id. Courts evaluate mutual assent based on the objective conduct

of the parties; their subjective intentions are irrelevant. Nat’l Prod. Workers, 665 F.3d at 901.

“Under the objective theory, intent to manifest assent in Illinois is revealed by outward

expressions such as words and acts.” Sgouros v. TransUnion, 817 F.3d 1029, 1034 (7th Cir.

2016). Wilson contends that she never received reasonable notice of the Terms of Use—either

when she rented movies at a kiosk or when she signed into her Redbox account. Thus, because

Wilson did not realize that she was agreeing to the Terms of Use by renting a movie from a

Redbox kiosk or signing into her Redbox account, there was no mutual assent to those terms,

including the mandatory arbitration provision.

       The relevant arbitration provision was first included in the Terms of Use effective in

November 2016. Redbox contends that Wilson assented to those terms each time she rented a

movie from one of its kiosks and each time she used Redbox’s website to sign into her account.

Redbox has presented sufficient evidence establishing that Wilson initiated movie rentals both

directly at a Redbox kiosk and through Redbox’s website since the most recent version of the

Terms of Use became effective in November 2016. As a result, Redbox argues that Wilson




                                                 7
necessarily agreed to the Terms of Use that included the mandatory arbitration agreement.

(Feldner Decl., Ex. 7, Dkt. No. 13-1; Def.’s Reply, Ex. A (“Second Feldner Decl.”) ¶¶ 4–5, 7,

Dkt. No. 18-1.) Specifically, when initiating rentals at the kiosk, Wilson was advised that by

hitting the “Pay Now” button, she was agreeing to Redbox’s Terms of Use. Similarly, Redbox’s

website informed Wilson that by signing into her account, she was agreeing to the Terms of Use.

Because there exists no genuine dispute of fact that Wilson encountered both of those screens at

some point after the effective date of the November 2016 update to the Terms of Use, the issue

can be resolved as a matter of law. Echo, Inc. v. Whitson Co., 121 F.3d 1099, 1102 (7th Cir. 1997)

(“Under Illinois law, when the basic facts are not in dispute, the existence of a contract is a

question of law.”).

       While the mutual-assent requirement applies in the context of internet transactions, it is

complicated by the fact that many internet users may fail to realize they are agreeing to a contract

at all. Sgouros, 817 F.3d at 1035. That is the case here, where Redbox does not dispute Wilson’s

assertion that she was unaware of and never agreed to Redbox’s Terms of Use. But while a party

to an internet transaction may lack actual knowledge of additional terms and conditions, she may

nonetheless have constructive knowledge of those terms where the website provides clear and

conspicuous notice of them. See, e.g., Van Tassell v. United Mktg. Grp., LLC, 795 F. Supp. 2d

770, 790–91 (N.D. Ill. 2011) (“[C]larity and conspicuousness of arbitration terms are important in

securing informed assent.”). “A party has constructive knowledge of a contractual term if she is

on inquiry notice of the term and assents to it through the conduct that a reasonable person would

understand to constitute assent. Inquiry notice is actual notice of circumstances sufficient to put a

prudent man upon inquiry.” Anand v. Heath, No. 19-CV-00016, 2019 WL 2716213, at *3 (N.D.

Ill. June 28, 2019). In undertaking an constructive-knowledge analysis, courts should consider




                                                  8
“whether the web pages presented to the consumer adequately communicate all the terms and

conditions of the agreement, and whether the circumstances support the assumption that the

purchaser receives reasonable notice of those terms.” Sgouros, 817 F.3d at 1034.

       Courts often divide web-based contracts into two different categories, differentiated by the

manner in which users demonstrate assent. “Clickwrap” agreements “require users to click an ‘I

agree’ box after being presented with a list of terms and conditions of use.” Meyer v. Uber Techs.,

Inc., 868 F.3d 66, 75 (2d Cir. 2017). Clickwrap agreements are usually upheld by courts “because

they present the consumer with a realistic opportunity to review the terms of the contract and they

require a physical manifestation of assent.” Applebaum v. Lyft, Inc., 263 F. Supp. 3d 454, 465

(S.D.N.Y. 2017). The other category of online contract is the “browsewrap” agreement, which

typically involves “a situation where notice on a website conditions use of the site upon

compliance with certain terms or conditions, which may be included on the same page as the

notice or accessible via hyperlink.” Van Tassell, 795 F. Supp. 2d at 790 (internal quotation marks

omitted). In other words, a user demonstrates her assent simply by using the website. Id. Because

a browsewrap agreement requires no affirmative action “by the website user to agree to the terms

of a contract other than . . . her use of the website, the determination of the validity of the

browsewrap contract depends on whether the user has actual or constructive knowledge of a

website’s terms and conditions.” Id.

       Many online contracts do not fit neatly into the clickwrap or browsewrap categories but

instead share characteristics with both. Anand, 2019 WL 2716213, at *3. Such “hybrid”

agreements take many forms. Typically, they “prompt the user to manifest assent after merely

presenting the user with a hyperlink to the terms and conditions, rather than displaying the terms

themselves.” Id. Thus, a hybrid agreement may resemble a browsewrap agreement in that the




                                                   9
terms and conditions are only available via a hyperlink, while also resembling a clickwrap

agreement in that “the user must do something else . . . to assent to the hyperlinked terms.” Fteja

v. Facebook, Inc., 841 F. Supp. 2d 829, 838 (S.D.N.Y. 2012). As with clickwrap and browsewrap

agreements, courts find hybrid agreements enforceable “where the existence of the terms was

reasonably communicated to the user.” Meyer, 868 F.3d at 76.

       II.     Clear and Conspicuous Notice of Redbox’s Terms of Use

       The Court now turns to whether either the Redbox kiosks’ My Bag screen or the Sign In

screen on Redbox’s website gave clear and conspicuous notice of the Terms of Use. To begin, the

My Bag and Sign in screens are both hybrid agreements. Neither screen displays the full Terms of

Use, but both make them accessible via a hyperlink. Moreover, both screens tie assent to the

Terms of Use to some additional action—hitting “Pay Now” for customers using a kiosk or

signing into their Redbox account for customers renting online.

       Unlike with a clickwrap agreement, for which a customer must expressly agree to the

terms and conditions, the affirmative act indicating assent in the hybrid agreements here serves an

additional, more prominent purpose. Customers renting a movie from a Redbox kiosk hit “Pay

Now” to complete the rental. Customers using Redbox’s website click “Sign In” to access their

Redbox account. Assent to the Terms of Use is coupled with both acts but it is not the primary

purpose of either act. For that reason, this Court must consider “both the law and the facts to see if

a reasonable person in the plaintiff’s shoes would have realized that [s]he was assenting to a

contract.” Gorny v. Wayfair, Inc., No. 18 C 8259, 2019 WL 2409595, at *5 (N.D. Ill. June 7,

2019) (internal quotation marks omitted). “The presentation of the online agreement matters:

Whether there was notice of the existence of additional contract terms presented on a webpage

depends heavily on whether the design and content of that webpage rendered the existence of the




                                                 10
terms reasonably conspicuous.” Applebaum, 263 F. Supp. 3d at 466 (internal quotation marks

omitted); see also Cullinane v. Uber Techs., Inc., 893 F.3d 53, 62 (1st Cir. 2018) (“[I]n the

context of web-based contracts[,] clarity and conspicuousness are a function of the design and

content of the relevant interface.” (internal quotation marks omitted)).

                 A.    “My Bag” Screen

       The My Bag screen presents a relatively close call. Courts frequently find hybrid

agreements enforceable where notice of the terms and conditions is spatially and temporally

coupled with the mechanism for manifesting assent. See Meyer, 868 F.3d at 78. Here, there is no

question that the “Pay Now” button is temporally coupled with the button for the Terms of Use

and the disclosure that hitting “Pay Now” constitutes assent to those terms, as they appear on the

same screen. Thus, a customer renting from a Redbox kiosk encounters the Terms of Use at the

same time that she consummates the rental by making payment. However, the Court finds that

“Pay Now” button is not spatially coupled with the Terms of Use.

       Normally, courts will find a sufficient spatial connection where a consumer has an

opportunity to review the terms and conditions in the form of a hyperlink placed directly adjacent

to the button by which the consumer manifests assent. E.g., Lopez v. Terra’s Kitchen, LLC, 331 F.

Supp. 3d 1092, 1098 (S.D. Cal. 2018); Fteja, 841 F. Supp. 2d at 840 (“Here, Fteja was informed

of the consequences of his assenting click and he was shown, immediately below, where to click

to understand those consequences.”). In this case, however, the button for the Terms of Use and

accompanying disclosure are not adjacent to the “Pay Now” button. Rather, the “Pay Now” button

appears in the middle of the right side of the screen while the Terms of Use and disclosure appear

at the bottom.




                                                11
       Moreover, there are two other buttons between the “Pay Now” button and the link to the

Terms of Use. Those buttons perform functions entirely unrelated to the function by which a

Redbox customer manifests assent to the Terms of Use—i.e., making payment. In other cases

where intervening buttons or links separate the mechanism for manifesting assent and the terms

and conditions, those buttons provide alternative means of manifesting assent. For example, in

Selden v. Airbnb, Inc., No. 16-cv-00933 (CRC), 2016 WL 6476934 (D.D.C. Nov. 1, 2016), the

consumer faced three buttons that would allow her to sign up for the service with Facebook,

Google, or email. Id. at *9. The disclosure informing the user that he was agreeing to the linked

terms and conditions by signing up appeared only below the email sign-up button. Nonetheless,

the district court found that “any reasonably-observant user would notice the text and

accompanying hyperlinks” even if he used a different means of signing up. Id. at *5. By contrast,

in this case, the buttons between the “Pay Now” button and the Terms of Use link do not offer

alternative means of payment. Rather, they allow a customer to sign in to their Redbox account or

access promotional discounts. Those buttons, entirely unconnected to payment, have the effect of

diverting the customer’s attention from the Terms of Use and accompanying disclosure. See

Nicosia v. Amazon.com, Inc., 834 F.3d 220, 237 (2d Cir. 2016) (finding that the numerous links

on the webpage “generally obscure the message” intended to be conveyed by the notice of

agreement to the terms and conditions).

       The text immediately above the two intervening buttons further diverts the Redbox

customer’s attention from the Terms of Use. That text reads “Don’t miss your perks!” A customer

may justifiably believe that the three buttons below that text address “perks.” Thus, a customer

not interested in “perks” might not bother looking down to see the Terms of Use and disclosure

that she is agreeing to those terms by hitting “Pay Now.”




                                                12
        Finally, the two intervening buttons contribute to the general clutter of the My Bag screen.

Along with those buttons are two navigational buttons on the left side of the screen, including the

“Add Movie” button directly to the left of the Terms of Use button. The movies selected for rental

are listed on the left side of the screen and fine print underneath sets forth certain terms of the

rental. These additional buttons and text further dilute the effectiveness of the notification

informing customers that hitting “Pay Now” represents asset to the Terms of Use. Nicosia, 834

F.3d at 237 (“[T]he presence of customers’ personal address, credit card information, shipping

options, and purchase summary are sufficiently distracting so as to temper whatever effect the

notification has.”).1

        In short, because the link to the Terms of Use and the accompanying disclosure were not

clearly and conspicuously displayed on the My Bag screen, customers renting at a Redbox kiosk

did not have constructive notice that they were assenting to the Terms of Use when hitting the

“Pay Now” button. Therefore, Wilson did not enter into the Terms of Use, including the

mandatory arbitration provision, simply by renting a movie from a Redbox kiosk.

                B.      “Sign In” Screen

        Redbox also contends that Wilson assented to the Terms of Use by signing in to her

Redbox account. The Sign In screen does not have the same clutter problem as the My Bag

screen. Instead, the Sign In screen offers customers three different methods to sign in to their

accounts. The customer also has the option to create an account. The bottom of the screen

1
 Redbox cites Cain v. Redbox Automated Retail, LLC, 136 F. Supp. 3d 824, 833 (E.D. Mich. 2015), to
claim that other courts have found that Redbox’s kiosk screen provides sufficient constructive notice of the
Terms of Use. This Court has reviewed the relevant exhibit submitted in that case and finds that the kiosk
screen at issue there was formatted differently from the one here. Cain, 2:12-cv-15014 (E.D. Mich.) (Dkt.
No. 48-8). Unlike here, the payment screen at issue in Cain places a disclosure immediately below the
payment button stating that “By pressing ‘PAY’ or ‘USE CREDITS’ you agree to the Terms.” Id.




                                                    13
displays a disclosure informing customers that, by signing into their account, they are agreeing to

Redbox’s Terms of Use, Privacy Policy, and Rewards Terms. While the Sign In screen exhibits

temporal coupling between the notice of Terms of Use and the mechanism for manifesting assent,

there is some spatial decoupling caused by the prompt for new users to create an account, which

separates the disclosure at the bottom of the screen from the Sign In buttons. If that were the only

issue, the Court would not find this relatively minor spatial decoupling fatal in the

conspicuousness evaluation. But other problems prevent this Court from finding the notification

on the Sign In screen to be clear and conspicuous.

       The main problem with the Sign In screen is that the hyperlink to the Terms of Use is not

reasonably conspicuous. Courts have found links to terms and conditions insufficiently

conspicuous where the “characteristics of the hyperlink raise concerns as to whether a reasonable

user” would recognize the text as a hyperlink. Cullinane, 893 F.3d at 63; see also Sgouros, 817

F.3d at 1035 (“Where the terms are not displayed but must be brought up by using a hyperlink,

courts . . . have looked for a clear prompt directing the user to read them.”); Colgate v. JUUL

Labs, Inc., 402 F. Supp. 3d 728, 764–65 (N.D. Cal. 2019). The hyperlinks that Wilson would have

encountered appear in white text, which does provide some contrast with the surrounding gray

text. At the same time, other non-hyperlink text on the Sign In screen appears in white. Using a

different color for the hyperlink from the surrounding text, by itself, is not sufficient to render the

hyperlink reasonably conspicuous. Indeed, “[c]oloring can be for aesthetic purposes. Courts have

required more than mere coloring to indicate the existence of a hyperlink to a contract.”

Applebaum, 263 F. Supp. 3d at 467. There must be some other distinguishing characteristic “to

inform consumers that there was in fact a hyperlink that should be clicked and that a contract

should be reviewed, such as words to that effect, underlining, bolding, capitalization, italicization,




                                                  14
or large font.” Id.; see also Cullinane, 893 F.3d at 63 (“While not all hyperlinks need to have the

same characteristics, they are commonly blue and underlined.” (internal quotation marks

omitted)).

       Redbox’s failure to add some additional distinguishing characteristic to the Terms of Use

hyperlink is particularly glaring here, given that the Sign In page includes two other hyperlinks

formatted differently from the Terms of Use hyperlink. Both the “FORGOT PASSWORD” and

“JOIN REDBOX PERKS” hyperlinks feature characteristics that distinguish them from other text

on the Sign In screen. Specifically, the hyperlinked text appears in all caps followed by the “>”

symbol, suggesting to the user that clicking on the text will direct them to a new page. Viewing

the Terms of Use hyperlink, in contrast with those more obvious hyperlinks, underscores that the

Terms of Use hyperlink is not reasonably conspicuous. Finally, the Court finds the gray disclosure

text surrounding the hyperlinks not reasonably conspicuous because there is insufficient contrast

between the gray text and the black background. See Cullinane, 893 F.3d at 64 (finding the

notification text to be inconspicuous where it “was displayed in dark gray small-sized non-bolded

font against a black background”). For all these reasons, the Court finds that the disclosure on the

Sign In screen failed to give Wilson constructive notice of the Terms of Use.

               C.        Email Notice of 2016 Update

       Even if the My Bag screen and the Sign In screen did not provide constructive notice of

the Terms of Use, Redbox argues that Wilson received notice of the mandatory arbitration

provision because she received an email from Redbox informing its customers of the November

2016 update to the Terms of Use. Redox contends that by continuing to use Redbox’s services

after receiving that email, Wilson assented to the new Terms of Use, including the mandatory

arbitration provision.




                                                15
        In Illinois “[s]ilence may be construed as acceptance where because of previous dealings

or otherwise, it is reasonable that the offeree should notify the offeror if he does not intend to

accept.” Bauer v. Qwest Commc’ns Co., 743 F.3d 221, 228 (7th Cir. 2014) (internal quotation

marks omitted). But here, Redbox has failed to present evidence showing that Wilson ever was

aware of the Terms of Use—let alone assented to them.2 Given that Wilson never previously

assented to Redbox’s Terms of Use when renting from Redbox, her history with Redbox did not

suggest that she should have expected to receive an email adding new terms to her dealings with

the company.3 See Schnabel v. Trilegiant Corp., 697 F.3d 110, 126 (2d Cir. 2012) (“[T]hat

someone has received an email does not without more establish that he or she should know that

the terms disclosed in the email relate to a service in which he or she had previously enrolled and

that a failure affirmatively to opt out of the service amounts to assent to those terms.”). Thus,

Redbox cannot show that Wilson’s previous dealings with it would make it reasonable for Redbox

to treat Wilson’s silence in response to its email as an acceptance of the revised Terms of Use.




2
 Wilson has presented evidence that, as recently as September 30, 2018, Redbox’s website featured a Sign
In screen that did not include a notice of the Terms of Use. (Pl.’s Opp’n to Mot. to Compel, Ex. 3, Dkt. No.
17-4.) Notably, Redbox does not state when it first began using the Sign In screen it submitted as an
exhibit in support of its motion. Instead, Redbox states that the My Bag screen has been used in
substantially the same format since at least 2012. (Feldner Decl. ¶ 7.) In any case, even assuming that the
Sign In screen described here was in effect prior to September 30, 2018, this Court has already held that
neither that screen nor the My Bag screen provided constructive notice of the Terms of Use. To the extent
Redbox used any other means to obtain assent to the Terms of Use during Wilson’s time as a Redbox
customer, it has failed to present any evidence of it.
3
  Redbox cites Pincaro v. Glassdoor, Inc., No. 14-cv-423-RA, 2015 WL 765940 (S.D.N.Y. Feb. 23, 2015),
to support its claim that a consumer who receives an email from a company notifying her of new terms and
conditions manifests assent to those terms by continuing to use its services. In Pincaro, however, there was
no dispute that the plaintiff had agreed to an earlier version of the defendant’s terms and conditions. Id. at
*2. Those terms and conditions included a clause allowing the defendant to modify the terms and
conditions by providing notice of the updates on its website. Id. at *3. While there is a similar modification
clause in Redbox’s Terms of Use, (Feldner Decl., Ex. 1 at 3/26), Wilson never assented to the Terms of
Use. Thus, in Pincaro, the consumer’s assent to the earlier terms and conditions, including the
modification clause, established a prior course of dealing absent here.



                                                     16
                                        CONCLUSION

       In sum, the Court finds that Wilson never assented to Redbox’s Terms of Use because

neither the My Bag screen on Redbox’s kiosks nor the Sign In screen on Redbox’s website

provided clear and conspicuous notice of those terms. Moreover, Wilson’s mere receipt of an

email from Redbox did not give rise to an agreement to arbitrate. Consequently, Wilson is not

bound by Redbox’s Terms of Use and its mandatory arbitration provision. Redbox’s motion to

compel arbitration and stay proceedings (Dkt. No. 12) is accordingly denied.



                                                    ENTERED:



Dated: March 25, 2020                               __________________________
                                                    Andrea R. Wood
                                                    United States District Judge




                                               17
